 Case 3:16-cr-30059-NJR Document 55 Filed 05/10/21 Page 1 of 1 Page ID #158




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                   )
                                            )
                      PLAINTIFF,            )
                                            )
vs.                                         )       Case No. 16-CR-30059-NJR
                                            )
JEREMY R. COLWELL,                          )
                                            )
                      DEFENDANT.            )


                        ORDER FOR TEMPORARY DETENTION

       The defendant, Jeremy R. Colwell, appeared before the undersigned on 5/10/2021 for an

Initial Appearance on a Petition to Revoke Supervised Release. The matter of bond or detention

was taken under advisement.

       IT IS ORDERED that the defendant, Jeremy R. Colwell, shall be held in the custody of

the United States Marshal pending the decision by the Court on the issue of bond.



       DATED: May 10, 2021

                                                           /s/ Mark A. Beatty
                                                           MARK A. BEATTY
                                                           United States Magistrate Judge
